Case 17-01026-5-DMW        Doc 44 Filed 06/14/21 Entered 06/14/21 13:24:45                 Page 1 of 4




                            UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  NEW BERN DIVISION

  IN RE: EVANGELINE W. OUTLAW,                        CASE NO: 17-01026-5-DMW
             DEBTOR                                   CHAPTER 13

                               MOTION FOR PRIVATE SALE

         1.     This matter is a core proceeding pursuant to 28 U.S.C. § 157, and the court has
                jurisdiction pursuant to 28 U.S.C. §§ 151, 157 and 1334. The court has the
                authority to hear this matter pursuant to the General Order of Reference entered
                August 3, 1984 by the United States District Court for the Eastern District of
                North Carolina.
         2.     Debtor filed a petition for relief under Chapter 13 of the United States Bankruptcy
                Code on March 17, 2017.
         3.     Debtor, Evangeline W. Outlaw, moves the court to sell her residence located at
                600 Dixon Street, Kinston NC to Ktown, LLC for $14,500.00. There is currently
                one lien with BSI Financial Services in the approximate amount of $11,414.78
                (good thru June 15, 2021). The debtor will receive approximately $3,085.22 from
                the sale of the house. She will use the proceeds to rent another place and for
                ongoing bills. Debtor is selling the house located at 600 Dixon Street, Kinston,
                NC because it needs numerous repairs and she does not have the income at 74
                years old to maintain the property.
         4.     A Consent Order was previously filed on January 5, 2021 giving debtor
                permission to sell the property. Once the Order was filed, debtor could not get in
                contact with the buyer.
         WHEREFORE, debtor moves the Court to allow the Debtor to sell the property located at
  600 Dixon Street, Kinston, NC.

         This the 14th day of June, 2021.
                                                      ALLEN C. BROWN, P.A.

                                                      BY: /s/ Allen C. Brown
                                                         #12131
                                                         Attorney for the Debtor(s)
                                                         3493-C S. Evans St.
Case 17-01026-5-DMW   Doc 44 Filed 06/14/21 Entered 06/14/21 13:24:45   Page 2 of 4




                                              P.O. Drawer 1909
                                              Winterville, NC 28590
                                              #252-752-0952
Case 17-01026-5-DMW          Doc 44 Filed 06/14/21 Entered 06/14/21 13:24:45             Page 3 of 4




                                 CERTIFICATE OF SERVICE

  I, ALLEN C. BROWN, attorney for the Debtor(s) certify:

         1.     That I am at all times hereinafter mentioned more than eighteen (18) years of age.
         2.     That on the 14th day of June, 2021, I served copies of the foregoing: Motion For
                Private Sale on the following:

         U.S. Bankruptcy Court                               Evangeline Outlaw
         VIA ELECTRNONIC NOTIFICATION                        600 Dixon Street
                                                             Kinston, NC 28501
         Joseph A. Bledsoe, III
         Chapter 13 Trustee
         VIA ELECTRONIC NOTIFICATION

         BSI Financial Services
         Attn: Managing Agent
         1425 Greenway Drive, Suite 400
         Irving, TX 75038

         Mark A. Baker, attorney for creditor
         McMichael Taylor Gray, LLC
         3550 Engineering Drive, Suite 260
         Peachtree Corners, GA 30092

         SEE ATTACHED MAILING MATRIX FOR A LISTING OF CREDITORS SERVED

         by depositing said document in the United States Mail, postage prepaid. I certify under
  penalty of perjury that this foregoing is true and correct.

         Executed: 6-14-21

                                                ALLEN C. BROWN, P.A.

                                                BY: /s/ Allen C. Brown
                                                Attorney for Debtor(s)
                                                3493-C S. Evans St.
                                                Bedford Commons
                                                PO Drawer 1909
                                                Winterville, NC 28590
                                                (252)752-0952
                                                State Bar No.: 12131
Case 17-01026-5-DMW          Doc 44 Filed 06/14/21 Entered 06/14/21 13:24:45                  Page 4 of 4




                          UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  NEW BERN DIVISION


  IN RE: EVANGELINE OUTLAW,                              CASE NO: 17-01026-5-DMW
                                                         CHAPTER 13
         DEBTOR


                                         NOTICE OF MOTION

         NOTICE IS HEREBY GIVEN of Motion for Private Sale in the above captioned case;
  and
         FURTHER NOTICE IS HEREBY GIVEN that if you fail to respond or otherwise plead
  or request a hearing, in writing, within TWENTY-ONE (21) days from the date of this notice,
  the relief requested in the Motion may be granted without further hearing or notice; and
         FURTHER NOTICE IS GIVEN that if a response and request for a hearing is filed by the
  debtor, trustee, or other parties in interest named herein in writing within the time indicated, a
  hearing will be conducted on the Motion and response thereto, at a date, time and place to be
  later set by this Court and all interested parties will by notified accordingly.
  DATED: 6-14-21
                                                 ALLEN C. BROWN, P.A.

                                                 BY: /s/ Allen C. Brown
                                                 Attorney for Debtor(s)
                                                 3493-C S. Evans St.
                                                 Bedford Commons
                                                 P.O. Drawer 1909
                                                 Winterville, NC 28590
                                                 (252) 752-0952
                                                 State Bar #: 12131
